Citation Nr: 1112979	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) in response to a November 2007 rating decision that denied compensable ratings for tendonitis of the right hand, history of an old fracture and for radiculopathy of the left lower extremity and denied a rating in excess of 10 percent for disc herniation due to L4-5 compression and L1-2 spondylosis.  

2.  Entitlement to a compensable disability rating for tendonitis of the right hand, history of old fracture.

3.  Entitlement to a disability rating in excess of 10 percent for disc herniation due to L4-5 compression and L1-2 spondylosis.

4.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from September 1982 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and March 2009 by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.

In relevant part, the rating actions on appeal also included claims of entitlement to service connection for vertigo and for otitis media of the right ear and of entitlement to increased (compensable) disability ratings for hearing loss, barotrauma of the right ear, hemorrhoids, and allergic rhinitis.  

In a March 2010 rating decision, the RO granted service connection for Meniere's disease, claimed as vertigo.  Because the RO granted service connection for vertigo, this issue is no longer on appeal.  In addition, the Veteran indicated in a June 2010 written statement that he no longer wished to pursue his hearing loss, barotrauma of the right ear, hemorrhoids, allergic rhinitis, and otitis media of the right ear claims.  These issues are, therefore, withdrawn.  Consideration is limited to the issues listed on the first page of the present decision.  38 C.F.R. § 20.204 (2010).

The issues of entitlement to increased (compensable) ratings for the service-connected right hand, low back, and left leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2007 rating action denied compensable ratings for tendonitis of the right hand, history of an old fracture and for radiculopathy of the left lower extremity and denied a rating in excess of 10 percent for disc herniation due to L4-5 compression and L1-2 spondylosis.  Notice of this denial, as well as an enclosed VA Form 4107 explaining to the Veteran his procedural and appellate rights, was sent to him on November 19, 2007.  

2.  Reasonably construed, a statement received at the RO on November 7, 2008 reflected the Veteran's disagreement with the denial of his claims for increased (compensable) ratings for his service-connected right hand, low back, and left leg disabilities.  


CONCLUSION OF LAW

The Veteran filed a timely NOD in response to the November 2007 rating decision that denied compensable ratings for tendonitis of the right hand, history of an old fracture and for radiculopathy of the left lower extremity and denied a rating in excess of 10 percent for disc herniation due to L4-5 compression and L1-2 spondylosis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.28, 20.200, 20.201, 20.302; 20.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he initiated an appeal of the November 2007 denial of several increased (compensable) rating claims by filing a timely NOD.  Specifically, he asserts that the RO received from him his NOD on November 7, 2008, within the required one year of notification of that decision denying these issues.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2010).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the RO within one year from the date that the RO mailed the notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  

A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  See also Gallegos v Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

Here, in a November 14, 2007 rating decision the RO denied compensable disability ratings for right hand tendonitis and for left leg radiculopathy and denied a disability rating greater than 10 percent for lumbar disc disease.  Written notice of these actions and of the Veteran's procedural and appellate rights was then mailed to him at his address of record on November 19, 2007, and was not thereafter returned by postal authorities as undeliverable.  

The Veteran submitted a VA Form 21-4138 on November 7, 2008, requesting a reevaluation of his right hand, lumbar spine, and left leg disabilities, as they had increased in severity.  The RO treated this request as a new, informal claim for increased ratings for these service-connected disabilities.

The Veteran then submitted subsequent correspondence in December 2008, referencing the November 19, 2007 VA notice letter, and noted that his previously documented service-connected disabilities had not only worsened, but had been undercompensated since the grant of service connection.  This correspondence is beyond the one-year filing deadline, which expired on November 19, 2008, for submitting a timely NOD in response to the denial of the increased rating claims.  38 C.F.R. § 20.302.

In connection with the instant appeal, the RO has determined that the Veteran failed to initiate a timely appeal of its November 2007 denial.  The Veteran has appealed the NOD timeliness issue.  He contends that the November 7, 2008 request for increase was in actuality an NOD as his conditions were rated inappropriately to begin with and continue to increase in severity.  See February 2009 VA Form 21-4138.  

The document received at the RO on November 7, 2008 was clearly filed within one year of the November 2007 rating decision.  It is open to debate, however, as to whether that correspondence can be considered a valid NOD within the meaning of the regulation.  In this regard, the Board acknowledges that, in that correspondence, the Veteran did not reference the November 2007 rating decision or otherwise indicate disagreement with it.  That notwithstanding, in the November 2008 statement, the Veteran did discuss his service-connected right hand, low back, and left leg disabilities.  Accordingly, based on the totality of the facts and circumstances presented and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's November 2008 statement may be reasonably construed as a valid NOD as to those increased (compensable) rating claims.  38 C.F.R. § 20.201; See also Gallegos, supra and Jarvis, supra. 


ORDER

A timely NOD having been received in response to the November 2007 rating decision that denied compensable ratings for tendonitis of the right hand, history of an old fracture and for radiculopathy of the left lower extremity and denied a rating in excess of 10 percent for disc herniation due to L4-5 compression and L1-2 spondylosis, this aspect of the Veteran's appeal granted.  


REMAND

As stated above, in November 2008, VA received a timely NOD with regard to the November 2007 rating decision denying increased (compensable) ratings for the service-connected right hand tendonitis, lumbar disc disease, and left leg radiculopathy disabilities.  

With respect to the lumbar spine and left leg disabilities, the RO has not issued a statement of the case (SOC) that addresses these matters.  [The Veteran's service-connected low back disability remains evaluated as 10 percent disabling.  In addition, by the March 2009 rating action, the RO awarded a compensable evaluation of 20 percent, effective from November 7, 2008, for the service-connected left lower extremity radiculopathy.]  In such cases, under judicial precedent, the appellate process has commenced, and the appellant is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are, therefore, remanded for additional action-to include the issuance of an SOC.

With respect to the Veteran's right hand tendonitis, an SOC was issued in August 2009, and in September 2009 the Veteran perfected his appeal by submitting a VA Form 9, Appeal to the Board.  See 38 C.F.R. § 20.200 (2010).  With this procedural posture in mind, the Board notes that the Veteran's right hand fracture residuals are currently rated as noncompensably disabling under DC 5227 for ankylosis of the ring or little finger.  38 C.F.R. § 4.71a.  The Veteran contends that his right hand disability is more disabling than the current noncompensable evaluation reflects.  He argues that he is entitled to a compensable disability rating that takes into account his symptoms of burning, aching and cold weather sensitivity as well as pain at the site of the fracture, which result in decreased function of the right hand.  

In this case clarification of the nature and extent of the service-connected right hand disability is necessary, as the clinical findings appear to include both musculoskeletal and neurological manifestations.  In evaluating the Veteran's right hand fracture residuals, the degree of disability that is directly attributable to the service-connected fracture must be fully taken into account - or in other words, it must be determined whether the symptoms of burning, aching and cold sensitivity are separate and distinct from the right hand tendonitis that currently characterizes the Veteran's service-connected musculoskeletal disability at issue.  It is the Board's view that it is appropriate to look at the criteria set forth in additional diagnostic codes which clearly encompass his symptomatology, because separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Therefore VA examination is required to more accurately determine the exact nature and extent of the Veteran's service-connected right hand disability.  In adjudicating this issue, the RO should take into account the principles found in Esteban, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran an SOC that addresses the issues of entitlement to increased ratings for his service-connected lumbar disc disease and left leg radiculopathy.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal as to these claims.  These issues should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of these claims.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of right hand treatment or evaluation that the Veteran has recently received or undergone.  Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

3.  Then, accord the Veteran a VA examination to identify all residuals attributable to his service-connected right hand fracture residuals, to include any associated orthopedic and neurological findings.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Any disabling manifestations specifically attributable to the Veteran's service-connected right hand fracture residuals must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorders.  Also, the examiner should:  

a) indicate the range of motion of the Veteran's right ring and little fingers expressed in degrees, including the any additional limitation of motion due to pain.  The normal ranges of motion of these digits should be provided.  Also, the examiner should offer an opinion as to whether, in view of the overall functional limitations imposed by the Veteran's right ring or little finger, it is at least as likely as not that such disability is comparable to (i)favorable or unfavorable ankylosis; or (ii) amputation of that(those) digit(s).  

If disability comparable to amputation of the right ring or little finger is found, the examiner must indicate whether such amputation is more consistent with amputation at the proximal interphalangeal joint or proximal thereto; or with metacarpal resection (more than one-half bone lost).  

b) indicate whether additional disability is present resulting from limitation of motion of other digits or interference with overall function of the right hand.  

c) discuss any associated neurological manifestations.  Specifically, the examiner should indicate whether the recently identified ulnar nerve lesion is (i) part and parcel of (i.e., indistinguishable from) the service-connected right hand fracture residuals, (ii) a resultant effect thereof, or (iii) a wholly unrelated entity.  

d) provide a detailed description of any associated scarring, to include, but not limited to:  the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and the extent of any disfigurement or deformity resulting from the scar(s).  Color photographs should be included with the examination report if deemed necessary or helpful.  

e) indicate the effect that the right hand disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected right hand disability causes marked interference with employment, or the need for frequent periods of hospitalization.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a compensable rating for the service-connected tendonitis of the right hand, history of an old fracture.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


